—Order, Supreme Court, Bronx County (Howard Silver, J.), entered January 30, 1997, which granted judicial dissolution of Domel Realty Corporation, with related relief, unanimously modified, on the law and the facts, to add that the permanent receiver is directed, prior to. rendering his final accounting, to retain the services of an independent scientific expert for the purpose of rendering a written forensic opinion as to the date on which the 1988 lease between the subject corporation and St. Lawrence Laundromat, Inc. was created, and to include that opinion as part of his final accounting, and otherwise affirmed, with costs payable to appellants.
This appeal is so decided for the reasons stated in Matter of St. Lawrence Laundromat (Berkowitz — Sakow) (249 AD2d 152 [decided herewith]). Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Williams, JJ.